DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., JP Publication No. JPH1160720 (hereinafter referred to as Kato) in view of in view of Burguette et al., US Patent No. 4,526,833 (hereinafter referred to as Burguette).    
Regarding claims 1-9, Kato discloses a compound produced in Example 2 as a specific example of a polyether compound represented by formula (1), and also 
Kato discloses all the limitations discussed above but does not explicitly disclose R1 being a terminal group being either an alkenyl or alkynyl group as recited in claim 1.  
Burguette discloses a magnetic recording medium protected by a very thin, composite low surface energy covering is disclosed. The covering comprises a primer layer of a polymerized phosphorylated monomer or oligomer and an outer lubricant layer of perfluoropolyether polymer represented by the following formula: 
		
    PNG
    media_image1.png
    25
    522
    media_image1.png
    Greyscale

(see Abstract and Col. 5-6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the terminal groups of Burguette in the compound of Kato as it is a simple substitution of one end group for another in order to obtain predictable results which includes enhanced corrosion, abrasion and oxidative stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VISHAL V VASISTH/
Primary Examiner, Art Unit 1771